Appeal Dismissed and Memorandum Opinion filed August 13, 2020.




                                      In The

                      Fourteenth Court of Appeals

                              NO. 14-20-00158-CR

                    TYREN CHEDALE ALLEN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 179th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1619166

                         MEMORANDUM OPINION

      Appellant entered a guilty plea to evading arrest/detention with a vehicle. In
accordance with the terms of a plea bargain agreement with the State, the trial
court assessed punishment at confinement for twenty years in the Institutional
Division of the Texas Department of Criminal Justice. We dismiss the appeal.

      The trial court signed a certification of the defendant’s right to appeal in
which the court certified that appellant waived the right of appeal. See Tex. R.
App. P. 25.2(a)(2). The trial court’s certification is included in the record on
appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s
certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Appellant’s waiver reflects that he entered into an agreement with the State
knowing with certainty the punishment that would be assessed. See Blanco v. State,
18 S.W.3d 218, 219 (Tex. Crim. App. 2000) (holding waiver of right to appeal is
valid if appellant knows with certainty the punishment that will be assessed).

      On July 17, 2020, this court notified the parties that the appeal would be
dismissed for lack of jurisdiction unless a party demonstrated that the court has
jurisdiction. No response has been received.

      We dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Spain, Hassan, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2